DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This Office action is in response to Applicant’s amendment filed 05 March 2021. Claims 1-61, 63, 66, 73 and 76 were canceled.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The indicated allowability of claim 80 is withdrawn in view of the newly discovered reference(s) to Taylor (2007/0262881).  Rejections based on the newly cited reference(s) follow.

The examiner had left a telephone message to suggest an examiner’s amendment to cancel claim 80 to put the case in condition for allowance several days before the Office action but no response was received.


Claim Rejections - 35 USC § 103

Claim 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rother (US Pub. No. 2014/0081510 Al) in view of Taylor (US Pub. No. 2009/0150007 A1).
Regarding claim 80, Roth discloses a system for generating warnings for a driver of a vehicle, comprising:
a monitoring system 4; and
one or more sensors or one or more input ports 12 in communication with the monitoring system 4, wherein the one or more input ports receive operational data from mechanisms of the vehicle (Fig. 3, item 40), and wherein the monitoring system:
receives data from the one or more sensors or the one or more input ports; generates a list of warnings by searching the data for events that require providing a warning to the driver (see 42, 43 of Fig. 3);
reviews the list of warnings to determine which warnings are to be provided to a driver (Fig. 3); and
provides one or more of the warnings to the driver. See abstract.

Rother fails to disclose that the step of searching the data for events comprises the monitoring system comparing a speed of the vehicle to a threshold to determine if a warning is required.  However, warning about vehicle speed being higher than a threshold is well known in the art as in Taylor (see para. [0012]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to include the vehicle speed threshold in the warning list in Rother and determine if warning is required based on the comparison of the current vehicle speed with the stored threshold.  

Allowable Subject Matter

Claims 62, 64, 65, 67-72, 73-75, and 77-29, and 81 are allowed.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
04 Sept 20